Citation Nr: 9922951	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's income was excessive for improved 
death pension purposes effective October 1, 1998.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1954; he died on July [redacted], 1998.  The appellant 
is his widow.  She is not represented in connection with this 
appeal. 

This matter arises from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

Following preliminary review, the case was remanded to the RO 
in March 1999 because the appellant had requested a personal 
hearing before a traveling member of the Board.  Since then, 
however, the appellant has indicated that she does not wish 
such a hearing.  The RO then returned the case to the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  On her application for Improved Death Pension Benefits 
submitted in September 1998, the appellant reported her 
receipt of gross monthly Social Security benefits in the 
amount of $559.80.  

2.  In October 1998, the RO determined that the appellant's 
countable income for pension purposes was $6,717 yearly; this 
exceeded the maximum income limitation
of $5,808 for a surviving spouse with no dependents and no 
entitlement to special monthly pension during 1998.  


CONCLUSION OF LAW

The appellant's income was excessive for the receipt of 
Improved Death Pension Benefits effective October 1, 1998.  
38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  The veteran and 
the appellant were married in October 1955, and remained 
husband and wife until the veteran's death on July [redacted], 1998,  
The appellant then applied for Improved Death Pension 
Benefits in September 1998, based upon her deceased husband's 
military service.  On her application, she reported that she 
received gross monthly Social Security benefits in the amount 
of $559.80, giving her annual countable income for pension 
purposes in the amount of $6,717.60.  

The Secretary [of Veterans Affairs] shall pay to the 
surviving spouse of each veteran of a period of war...pension 
at the rate prescribed by this section.  38 U.S.C.A. § 1541.  
Effective December 1, 1997, the annual income limit 
applicable to a surviving spouse with no dependents and no 
entitlement to special monthly pension was $5,808.  

The Board notes that the appellant asserted in an October 
1998 letter that her annual income from Social Security was 
actually only $6,192.00.  However, assuming that to be true 
for the sake of argument, the fact remains that her income 
for improved death pension purposes for 1998 exceeded the 
maximum applicable income limitation of $5,808.00.  
Accordingly, the appellant was not entitled to pension 
benefits, and her claim was properly denied for that period 
of time.  

In closing, the Board notes that the RO has advised the 
appellant that entitlement for any period(s) subsequent to 
the one under consideration may be considered depending on 
income and deductible expenses which the appellant may claim.  


ORDER

Because the appellant's countable income exceeded the maximum 
applicable income limitation for improved death pension 
purposes as of October 1, 1998, the appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

